 

Exhibit 10.1

 

[tv500802_ex10-1img01.jpg] 1414 Harbour Way S
Suite 1201
Richmond, CA  94804
Office: 510-984-1761x446
Fax: 510-550-3684
hr@eksobionics.com

 

July 24, 2018

 

John (Jack) Glenn

1211 West Coast Highway #228

Newport Beach, CA 92663

 

Offer of Employment by Ekso Bionics, Inc.

 

Dear Jack,

 

I am pleased to confirm our offer of employment to you at Ekso Bionics, Inc.
(the "Company"). You will report to Jack Peurach, CEO, in the position of CFO.
The terms of our offer and the benefits currently provided by the Company are as
follows:

 

1.          Starting Salary. Your starting salary will be Two Hundred
Seventy-Five Thousand Dollars ($275,000.00) per year and will be subject to
review from time to time by the Company to determine whether, in the Company’s
judgment, your base rate should be changed. In addition, we will provide you
with a Twenty-five Thousand Dollar ($25,000) signing bonus, payable on the first
payroll run after your start date. This position is exempt from paid overtime as
required by state and federal law, and therefore there is no overtime pay. Base
salary is paid in accordance with the Company’s normal payroll procedures and is
subject to applicable withholding required by law.

 

2.          Bonus: You will be eligible to participate in our annual Short-Term
Incentive (STI) program which you may be awarded up to 40% percentage of your
base salary, based on Company, Team, and Individual performance against
objectives for the year. The bonus year is the Company’s calendar year and any
payments made to you for bonus in your first year will be pro-rated based on the
period of time you start your employment with the Company to the end of the
calendar year. Please note that the bonus plan is entirely discretionary and the
Company reserves in its absolute discretion the right to terminate or amend it
or any other bonus plan that may be established.

 

3.          Stock Options. We will recommend to the Board of Directors of the
Company that you be granted the opportunity to purchase Four Hundred Thousand
(400,000) shares of Common Stock of the Company under our 2014 Equity Incentive
Plan (the “Plan”) at the fair market value of the Company's Common Stock, as
determined by the Board of Directors on the date the Board approves such grant.
The shares you will be given the opportunity to purchase will vest at the rate
of one fourth (1/4) (rounded to the nearest whole share) of the Shares subject
to this Option, at the end of your first anniversary with the Company, and an
additional one forty-eighth (1/48) of the Shares subject to the Option (rounded
to the nearest whole share) per month thereafter, so long as you remain employed
by the Company. In addition to the 400,000 stock option grant, we will recommend
to the Board of Directors that they approve a 2019 grant (an Evergreen grant)
which value is no less than the value of a grant of 100,000 options at the time
of hire. This would be delivered at the time such grants are granted to all
employees in 2019. Further details on the Plan and any specific option grant to
you will be provided upon approval of such grant by the Company's Board of
Directors.

 

4.          Benefits. In addition, you will be eligible to participate in
regular health insurance, bonus and other employee benefit plans established by
the Company. A brief summary of the benefits currently offered is attached to
this letter as Appendix A.

 

 

 

  

The Company reserves the right to change or otherwise modify, in its sole
discretion, the preceding terms of employment.

 

5.          Termination without Cause. In the event of termination without
clause during your first year of employment, you will receive 6 months
severance. If termination without cause occurs during or after the second year
of employment, you will receive 9 months severance. The Company will also pay
your COBRA premiums equivalent to the employer contribution cost of your
continued participation in the Company’s group health, dental, and vision
insurance plan for the duration of your severance period based on the service
year in which you were terminated.

 

6.          Change of Control. If there is a change of control during your
employment, and if you are terminated without cause within one-year following
that change of control, the Company will pay you a) 9 months of salary, b)
target bonus amount prorated through 9 month severance period, c) continuation
of your employer contributions to your Ekso Bionics medical, dental, and vision
benefits, and d) acceleration of all unvested options.

 

7.          Confidentiality. As an employee of the Company, you will have access
to certain confidential information of the Company and you may, during the
course of your employment, develop certain information or inventions that will
be the property of the Company. To protect the interests of the Company, you
will need to sign the Company's standard "Employee Invention Assignment and
Confidentiality Agreement" as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company.

 

8.          No Breach of Obligations to Prior Employers. You represent that your
signing of this offer letter, agreement(s) concerning stock options granted to
you, if any, under the Plan (as defined earlier) and the Company's Employee
Invention Assignment and Confidentiality Agreement and your commencement of
employment with the Company will not violate any agreement currently in place
between yourself and current or past employers.

 

9.          At Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause. Any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time. Any modification or
change in your at will employment status may only occur by way of a written
employment agreement signed by you and the Chief Executive Officer of the
Company.

 

10.         Authorization to Work. Please note that because of employer
regulations adopted in the Immigration Reform and Control Act of 1986, within
three (3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our personnel office.

 

 2 

 

  

11.         Reference and Background Checks. This offer is contingent upon a
satisfactory references and verification of criminal, education, driving and/or
employment background. This offer can be rescinded based upon data received in
the verification.

 

12.         Entire Agreement. This offer, once accepted, constitutes the entire
agreement between you and the Company with respect to the subject matter hereof
and supersedes all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter. You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.

 

13.         Acceptance. This offer will remain open until Thursday, August 2nd,
2018. If you decide to accept our offer, and I hope you will, please sign the
enclosed copy of this letter in the space indicated and return it to me. Your
signature will acknowledge that you have read and understood and agreed to the
terms and conditions of this offer letter and the attached documents, if any.
Should you have anything else that you wish to discuss, please do not hesitate
to call me.

 

We look forward to the opportunity to welcome you to the Company.

 

  Sincerely,       /s/ Jack Peurach   Jack Peurach, CEO

 

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ John F. Glenn Date signed:  August 1, 2018 John (Jack) Glenn    

 

Start Date: Your first day of employment will be Monday, August 13th.

 

 3 

 

  

[tv500802_ex10-1img01.jpg] 1414 Harbour Way S
Suite 1201
Richmond, CA  94804
Office: 510-984-1761x446
Fax: 510-550-3684
hr@eksobionics.com

 

SCHEDULE A

 

BENEFITS SUMMARY (US)

 

Benefits: You will be eligible to participate in any employee benefit plans or
programs maintained or established by the Company, including but not limited to
personal time off days and paid holidays to the same extent as other employees
at your level within the Company, subject to the generally applicable terms and
conditions of the plan or program in question and the determination of any
committee administering such plan or program.

 

The Company reserves the right to change or otherwise modify, in its sole
discretion, the benefits offered to its employees at any time.

 

Reimbursements: You will be reimbursed on a regular basis for reasonable,
necessary and properly documented business and travel expenses incurred for the
purpose of conducting the Company’s business, in accordance with Company policy.

 

Medical: Employee health benefits are effective the first day of the month
following the first day of employment. The company contributes $450.00 per month
towards employee participation in Company sponsored medical plans. All employees
of the Company have the option to enroll in Anthem Blue Cross or Kaiser
Permanente. You may select the health plan of your choice and the benefits that
are right for you and your family from Anthem Blue Cross or Kaiser. Outside of
California employees may choose PPO health plans from Anthem Blue Cross.
Dependents may be enrolled at group rates.

 

Dental: A comprehensive dental plan is offered through Guardian. The Company
contributes 100% of the premium for employees. Dependents may be enrolled at
group rates. This benefit is available on the 1st of the month following start
date. You may seek dental treatment from any licensed dentist across the
country. If you wish to receive additional discounts, you may access an
extensive network of dentists.

 

Vision: A vision plan is offered through Guardian Vision Service Plan (VSP). It
is a fully comprehensive vision plan that allows you and your dependents to get
an eye exam and lenses once every 12 months and frames once every 24 months.
Dependents may be enrolled at group rates.

 

Short and Long Term Disability Insurance: All full-time employees are provided
with a short-term disability plan that begins paying benefits in combination
with a State Disability program, if applicable, after an elimination period of 7
days.

 

Life Insurance: All full-time employees are provided with a flat $50,000 life
insurance benefit with Accidental Death and Dismemberment (AD&D).

 

*Please consult official plan summaries for the specific details of each health
related plan.

 

 4 

 

  

401K Plan: A 401K retirement plan is offered for US based full-time employees.
The Company will match your contribution at 50% of your annual contribution
amount with stock. The 401K match with stock is entirely discretionary and the
Company reserves in its absolute discretion the right to terminate or amend it
any time. Employee contributions are collected by payroll deduction or as
otherwise determined by the Company 401K administrator. Employees are
responsible for selecting their own investment funds.

 

Personal Time Off (PTO): All regular full time US employees are eligible to
accrue PTO at an increasing rate with additional years of service based on a
two-category “Years of Service” schedule. Part-time regular employees accrue PTO
on a prorated basis based on the number of hours they are regularly assigned to
perform.

 

            Annual                 Annual   Accrued   PTO Hours Accrued  
Maximum* Year(s) of   Months of   Accrued   PTO   per Paycheck (per   Balance
Service   Employment   PTO (Days)   (Hours)   Month)   (Hours) 0 -2   0-24   18
  144   6 (12)   300 2 +   25+   24   192   8 (16)   300

 

PTO time must be scheduled and approved in advance by your supervisor. Ekso
Bionics’ employees may accrue PTO to a maximum of 300 hours (38 days). Once an
employee has reached the maximum accrual balance, further PTO accrual will cease
until the employee has taken time off reducing the employee’s balance below the
Maximum*.

 

Holidays: Ekso Bionics observes eleven (11) holidays per year, typically the
following:

vNew Year’s Day

vMemorial Day

vIndependence Day (4th of July)

vLabor Day

vThanksgiving Day

vFriday after Thanksgiving Day

vChristmas Day

vExtended Winter Break (typically 4 days)

 

Part-time regular employees receive holiday pay on a prorated basis based on the
number of hours they are regularly assigned to perform.

 

 5 

 

